DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Applicant has naming the element 200 in many different terminologies such as: “an aerosol provision article 200; first section 200; aerosol provision cartridge 200; the liquid cartridge 200; the cartridge 200”.
Element 400 “second section; material cartridge; tobacco cartridge”
(Note: Applicant is reminded to naming the same terminologies throughout the specification to further prevent confusing)

Claim Objections
Claims 13; and 38 are objected to because of the following informalities:  
Claims 13; and 38 recite: “such that in use air enters” should be --such that air inlet enters--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 line 1 recites: “at least one of:” It is ambiguous that Applicant just recited at least one of the cartridges, but there is no other thing or list of suggestions to choose from “at least one of”. Since, from Examiner understanding then “at least one of” must be at least two things in order to justify the limitation “at least one of”. Therefore, further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3; 13; 21-22; 24-30; 38-40; and 47-19 are as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2019/0001087).
As per claim 1: Davidson discloses an aerosol provision device 100 comprising: a first section 106 for containing an aerosolizable substance from which a flow of aerosol can be generated (see Para. [0119]; and a second section 107 for containing a material (see Para. [0119]); wherein, in use, a flow 110 of aerosol generated from the aerosolizable substance in the first section 106 flows through material in the second section 107 before being inhaled by a user (see Para. [0118]); and wherein the first section 

As per claims 2-3; 13; 21-22; 24-30; 38-40; 47-49: Davidson discloses the aerosol provision device 100; wherein the first section 106 and the second section 107 are located such that a side of the first section 106 is substantially co-located with a side of the second section 107, and the side of the first section and the side of the second section are substantially parallel to a longitudinal axis of the device (as shown in fig. 1B); and wherein the first section 106 comprises a heating arrangement 111 for generating aerosol from the substance; and in use, the heating arrangement 111 is adjacent to the second section 107 and is arranged to heat the material in the second section (see Para. [0119]); and wherein the second section is configured such that in use aerosol flows from a distal end to a proximal end of the second section through the material in a direction which is substantially parallel to the longitudinal axis of the aerosol provision device (as shown in fig. 1B); and wherein the first section 106 and the second section 107 are provided as separate cartridges (as shown in fig. 1B); and a mouthpiece 104 which is integral with the 2nd section 107; and further comprising a device body, wherein the 1st section and the 2nd section are configured to be independently releasably attachable to the device body (as shown in fig. 10E); and wherein 1st section is a liquid cartridge and the 2nd section is a tobacco cartridge for a receiving a material comprising tobacco (see Para. [0118-0119]; wherein a cartridge such as 106 and/or 107, comprising one or more source materials; and a cartridge such as 106 comprises a single continuous source material spanning one or more source material sections); and wherein the 1st section 106 comprises a 1st reservoir for receiving a 1st aerosolizable substance and a 2nd reservoir for receiving a 2nd aerosolizable substance (see fig. 1B, Para. [0118-0119]); and the first cartridge comprising the first section for containing the aerosolizable substance and being releasably connectable to the aerosol provision device (see figs. 10E-F; Para. [0202-0203); and wherein the first cartridge comprises a reservoir for containing an aerosolizable substance (as shown in fig. 1B) and a heating arrangement for generating aerosol from the aerosolizable substance; wherein, when in use in the aerosol provision device, the heating arrangement is adjacent to the second section and is arranged to heat the material in the second section 107 (as shown in fig. 1B; Para. [0118]); and wherein the cartridge comprising the second section nd section and the mouthpiece 104 define a slot for receiving another cartridge in use (fig. 1B; Para. [0118]; wherein there is a cavity which in the device 100 for another cartridge 106), another cartridge comprising the 1st section 106 for containing the aerosolizable substance and being reasably connectable to the aerosol provision device (see fig. 10E); and wherein the cartridge is for containing a tobacco material (see Para. [0119]; a cartridge such as 106 comprises a single continuous source material spanning one or more source material sections).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4; 6; 29-30 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2019/0001087).
As per claims 4; 6; and 29-30: Davidson discloses the aerosol provision device 100. However, Davidson does not explicitly disclose wherein the heating arrangement comprises at least a 1st heating element and a 2nd heating element; and wherein the 1st heating and 2nd heating element are at least resistive heating coils. 
Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In conclusion, it would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the aerosol provision device taught by Davidson such that it would have the heating arrangement comprises at least a 1st heating element and a 2nd heating element; and wherein the 1st heating and 2nd heating element are at least resistive heating coils taught by the instant invention because having a 2nd heater can only deal with duplication in part at the manufacture desire to further provide the convenience for heating individual materials/substances/liquids from each reservoir/storage; and having a coil heater instead of a mesh or a foil is well known, common knowledge and commonly used in the art of e-cigarette and at the manufacture desire but still would not change the function of being a heater in the device.

Allowable Subject Matter
Claims 9; 15; 23; 34-35; 38; and 41 are objected to as being dependent upon a rejected base claim.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831